Citation Nr: 0425302	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for dry eye syndrome from 
December 1, 1999? 

2.  What evaluation is warranted for anal warts since 
December 1, 1999?

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 

In March 2000, the veteran requested a travel board hearing; 
however, this request was withdrawn in January 2002.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in March 2004 substantially satisfies 
the aforementioned laws and regulations; however, additional 
development is required to assist the veteran in obtaining 
evidence.  In this regard, the veteran has not undergone VA 
examinations in almost four years.  In view of the fact that 
the two of the pending claims are for increased ratings, 
recent findings are needed to assess the level of impairment 
resulting from the disabilities.  For this reason, the 
veteran should be scheduled for examinations.  

The RO is reminded that the issues should be considered under 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).

With regard to the claim of entitlement to service connection 
for a dental disorder, the claim was initially denied in July 
2000 as not well grounded.  A notice of disagreement was 
received in August 2000 and a statement of the case was 
issued in February 2001, but an appeal was not timely 
perfected.  

In November 2001, the RO sent the veteran a letter informing 
him of the VCAA and notified he that that they were going to 
reconsider the dental claim under the new laws and 
regulations.  In January 2002, the RO denied the claim again 
and indicated that the issue had been considered under the 
provisions of the Act.  In that same month, the veteran 
submitted a notice of disagreement with the denial of his 
claim.  The veteran was never provided a statement of the 
case and in subsequent attempts to have his claim addressed 
the issue was denied on the basis that new and material 
evidence had not been received.

The Board finds that the treatment of this claim was 
inaccurate.  When the RO initiated reconsideration of the 
veteran's claim under the VCAA, it was as if it was an 
original claim.  The veteran timely responded to the denial 
by submitting a notice of disagreement.  In cases such as 
this, when a notice of disagreement has been received, the 
appellate process has commenced and the veteran is entitled 
to a statement of the case on the issue.  Pond v. West, 12 
Vet App 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Subsequent rating decisions denying the claim based 
on the absence new and material evidence were inappropriate, 
since an appeal of the original claim was still active.

Accordingly, while the Board does not have jurisdiction to 
decide the issue of entitlement to service connection for a 
dental disorder on the merits, it is remanded to the RO for 
appropriate action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for dry 
eyes and anal warts since December 2000.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of:  (1) the pertinent 
relevant evidence and information not of 
record needed to support his claim; (2) 
what specific evidence necessary to 
substantiate the claim VA will seek to 
obtain; (3) what specific evidence 
necessary to substantiate the claim the 
claimant was obligated to obtain; and (4) 
that the appellant should submit any 
pertinent evidence in his possession that 
has not already been provided.  

3.  Upon completion of the development 
described above, the veteran must be 
afforded ophthalmology and rectal 
examinations to ascertain the nature and 
severity of any dry eye syndrome and anal 
warts.  The claims folder must be 
provided to and reviewed by the 
physicians.  All tests or studies 
necessary to make these determinations 
should be ordered.  The physician 
performing each examination should 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his 
disorder, in accordance with the latest 
AMIE worksheets for eye and rectal 
disorders.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
readjudicate the claims relative to dry 
eyes and anal warts using a rating 
decision format.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

7.  The RO should also furnish the 
veteran with a statement of the case 
addressing entitlement to service 
connection for a dental disorder.  If, 
and only if, a timely substantive appeal 
is filed, the issue should be certified 
to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




